Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 64} I concur in the judgment and syllabus of the majority with respect to the postrelease control issues.
{¶ 65} I also agree with the majority’s conclusion that “the officers’ partial corroboration of the informant’s tip alone did not give the officers a reasonable suspicion of criminal activity sufficient to justify the stop.” (Emphasis sic.) I disagree with the majority’s conclusion that the officers had an individual particularized suspicion that Jordan had committed or was about to commit a crime based on “their receipt of an anonymous tip regarding drug activity that they were able to partially confirm, the residence location in an area known to them as a high drug activity area, and Jordan’s shout upon seeing their approach in uniform, and his companion’s immediate flight.”
{¶ 66} First, the anonymous tip was not partially confirmed as to drug activity and therefore was not shown to “be reliable in its assertion of illegality.” Florida v. J.L. (2000), 529 U.S. 266, 272, 120 S.Ct. 1375, 146 L.Ed.2d 254. Second, the location of the residence does not suggest anything as to Jordan; most people who live in high-drug-activity areas are law-abiding citizens. Third, Jordan’s *38shout was unintelligible and is suggestive of nothing untoward absent his companion’s flight. Fourth, Jordan’s companion’s flight suggests that he had something to hide, not that Jordan did.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Lisa Reitz Williamson, Assistant Prosecuting Attorney, for the state of Ohio.
Robert L. Tobik, Cuyahoga County Public Defender, and John T. Martin, Assistant Public Defender, for appellant Jordan in case No. 2002-1888 and for appellee and cross-appellant Finger in case No. 2003-0567.
Eric Allen and Paul Skendelas, urging reversal in case No. 2002-1888 for amicus curiae, Ohio Association of Criminal Defense Lawyers.
{¶ 67} The majority states that the facts of this case “are far removed from the situation where someone else’s evasive conduct is imputed to another solely due to proximity.” I disagree. The determinative factor according to the majority opinion is the fact that Jordan’s companion fled the scene. Absent that, Jordan’s unintelligible shout is just another unintelligible shout, not an incriminating one. Absent his companion’s flight, Jordan’s location does not suggest that he was engaged in criminal activity. With or without his companion’s flight, the anonymous tip did not provide any information that provided a high degree of reliability that its assertion of illegality was accurate. Despite the majority opinion’s protestation to the contrary, this case is about imputing one person’s evasive conduct to another person because of proximity. I would hold, pursuant to Section 14, Article I of the Ohio Constitution, that when police officers respond to an anonymous tip that does not establish that the tipster has “knowledge of concealed criminal activity,” a companion’s flight from the scene does not provide reasonable, particularized suspicion of criminal activity sufficient to justify a Terry stop of the person who did not flee. J.L., 529 U.S. at 272, 120 S.Ct. 1375, 146 L.Ed.2d 254. I dissent.